Citation Nr: 1420635	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to March 25, 2009.

2.  Entitlement to an initial compensable evaluation for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from April 1984 to July 1984, August 1989 to July 1992, and from November 2004 to February 2006, and additional service with the Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file currently resides with the Montgomery, Alabama RO.  

The instant claim was remanded in October 2011 for development of the record.  

In July 2013, the Board denied higher initial ratings for the Veteran's PTSD.  It determined that evaluations in excess of 50 percent prior to March 25, 2009 and in excess of 70 percent from that date were not warranted.  The Board also denied higher initial ratings for chronic right elbow strain and right knee osteoarthritis.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims.  In a February 2014 joint motion, the parties agreed that the issue of entitlement to an evaluation for PTSD in excess of 50 percent prior to March 25, 2009 should be remanded.  They further noted that the Veteran did not contest the Board's denial of increased rating for the right elbow and right knee disabilities or its denial of an evaluation in excess of 70 percent from March 25, 2009.  The Court granted the parties' motion in February 2014, and returned the appeal to the Board for compliance with the terms of the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, this appeal has been returned to the Board as the result of the parties' joint motion for remand.  

Subsequent to the Court's grant of the parties' joint motion, the Veteran submitted additional evidence to the Board in April 2014.  He specified that he did not waive AOJ review of the newly submitted evidence.  While much of the evidence most recently submitted by the Veteran appears to refer to his more recent psychiatric functioning, he did submit a September 2013 notice of award from the Social Security Administration (SSA) indicating that he was entitled to disability benefits beginning in November 2013.  The basis for this grant of SSA disability benefits is not clear, nor is there information regarding the evidence upon which this grant of benefits was based.  Because the evidence reviewed by SSA might include that dating prior to March 2009, records from SSA should be sought.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also submitted by the Veteran in April 2014 is a November 2013 report of his physician, D.L.G., MD, who indicated that he had been caring for the Veteran since December 2006.  This provider described the Veteran's PTSD symptoms.  Because this provider has been caring for the Veteran since 2006, it is possible that he produced records pertaining to the Veteran's psychiatric status during the period under consideration.  The Veteran's assistance should be sought in obtaining records from this provider.  

The Virtual VA claims file contains a January 2014 rating decision which grants service connection for COPD and assigns a noncompensable evaluation.  In April 2014, the Veteran submitted a VA Form 9 containing arguments pertaining to this disability.  The Board has construed this correspondence as a Notice of Disagreement (NOD) with the evaluation of COPD.  The filing of a NOD places a claim in appellate status.  Therefore, a Statement of the Case regarding this issue must be issued to the appellant.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  Contact the Veteran and ask that he provide an appropriate release for records produced by the physician, D.L.G., MD, who completed the November 2013 evaluation.  Obtain any records sufficiently identified by the Veteran.

If, after making reasonable efforts to obtain the records discussed in paragraphs 1 and 2 above, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Issue the appellant a statement of the case on the issue of entitlement to an initial compensable rating for COPD pursuant to 38 C.F.R. § 19.26 (2013).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, the RO should return the claim to the Board for the purpose of appellate disposition. 

4.  Readjudicate the Veteran's claim of entitlement to an initial evaluation in excess of 50 percent for PTSD for the period prior to March 25, 2009, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



